Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 15, 2021 and October 4, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fidanza (Patent No.: US 8,836,541).
Regarding Claim 1, Fidanza teaches, in Figures 1-2 and 7, a rotorcraft lighting equipment (col 4, lines 16-18), comprising: a plurality of lighting devices configured to be mounted to an exterior of a rotorcraft (col 4, lines 22-26), wherein each of the lighting devices comprises a plurality of individually 
Regarding Claim 5, Fidanza teaches the rotorcraft lighting equipment according to claim 1, wherein: the plurality of lighting devices are configured to be mounted to the exterior of the rotorcraft in fixed positions and orientations (col 2, lines 45-47); and the lighting modules are stationary within the respective lighting devices, with the lighting modules of the respective lighting devices having preset different spatial directions (col 15, lines 45-53).
Regarding Claim 13, Fidanza teaches a rotorcraft comprising rotorcraft lighting equipment as recited in claim 1, wherein the lighting devices are in particular mounted to a fuselage of the rotorcraft or to a landing gear of the rotorcraft (col 1, lines 45-49).
Regarding Claim 14, Fidanza teaches the rotorcraft according to claim 13, further comprising at least one of the following features: (a) the rotorcraft further comprising a winch, wherein the lighting control device is connected with a winch operator input device or with a winch control system, allowing crew members operating the winch to input control commands into the lighting control device for adjusting the distribution of light emitted by the rotorcraft lighting equipment; (b) wherein the lighting control device is connected with a pilot input device, allowing members of a cockpit crew of the rotorcraft to input control commands to the lighting control device for adjusting the distribution of light emitted by the rotorcraft lighting equipment (col 1, lines 29-31); (c) the rotorcraft further comprising an automated anti-collision device, wherein the lighting control device is connected with the anti-collision device, allowing the anti-collision device to input control commands to the lighting control device for an automated adjustment of the distribution of light emitted by the rotorcraft lighting equipment, based on information provided by the anti-collision device.
Regarding Claim 15, Fidanza teaches (see Figures 1-2 and 7) a method of illuminating an environment of a rotorcraft via a rotorcraft lighting equipment (col 4, lines 16-18) having a plurality of lighting devices, mounted to different positions of an exterior of the rotorcraft (col 4, lines 22-26), with each lighting devices having a plurality of individually controllable lighting modules arranged for emitting light into different spatial directions (col 6, lines 38-42), the method comprising: individually controlling (via (18)) the plurality of lighting modules of the plurality of lighting devices, depending on the respective spatial directions, for generating a desired light distribution of the light emitted by the plurality of lighting modules (col 7, lines 59-67).
Regarding Claim 16, Fidanza teaches (see Figures 1-2 and 7) the method according to claim 15, further comprising: determining an illumination pattern for the environment of the rotorcraft: mapping the illumination pattern to the different spatial directions of the plurality of lighting modules of the plurality of lighting devices: and individually controlling the plurality of lighting modules of the plurality of lighting devices on the basis of said mapping (col 7, lines 45-58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fidanza (Patent No.: US 8,836,541).
Regarding Claim 2, Fidanza teaches the rotorcraft lighting equipment according to claim 1, wherein each of the lighting modules comprises a plurality of lighting elements configured for emitting light into different spatial directions, with each of the plurality of lighting elements comprising a light source, in particular an LED (col 4, lines 39-41; Figures 1-2). Fidanza does not explicitly teach wherein each of the lighting modules in particular comprises an array of at least 30x30 lighting elements, respectively. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the rotorcraft lighting equipment by using a 30x30 LED lighting array, since it is a mere matter of design choice and to provide enough illumination for the pilot.
Regarding Claim 3, Fidanza teaches the rotorcraft lighting equipment according to claim 2, wherein each of the plurality of lighting elements is individually controllable by the lighting control device and wherein the lighting control device is configured for individually controlling the operation of each of the plurality of lighting elements (col 7, lines 59-67).
Regarding Claim 4, Fidanza teaches the rotorcraft lighting equipment according to claim 3, wherein each of the plurality of lighting elements comprises at least one optical element, in particular a lens and/or a reflector and/or a shutter, associated with the light source of the lighting element in 
Regarding Claim 9, Fidanza teaches the rotorcraft lighting equipment according to claim 1, wherein with each of the plurality of lighting elements comprising a light source, in particular an LED (col 4, lines 39-41; Figures 1-2). Fidanza does not explicitly teach wherein each lighting device comprises more than 20 lighting modules. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the rotorcraft lighting equipment by using 20 lighting modules, since it is a mere matter of design choice and to provide enough illumination for the pilot.
Regarding Claim 10, Fidanza teaches the rotorcraft lighting equipment according to claim 1, wherein with each of the plurality of lighting elements comprising a light source, in particular an LED (col 4, lines 39-41; Figures 1-2). Fidanza does not explicitly teach wherein each lighting device comprises 36 lighting modules, wherein the 36 lighting modules are more in particular arranged in a 6x6 matrix configuration or in a closed-packed circle configuration. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the rotorcraft lighting equipment by using 36 lighting modules, wherein the 36 lighting modules are more in particular arranged in a 6x6 matrix configuration or in a closed-packed circle configuration, since it is a mere matter of design choice and to provide enough illumination for the pilot.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fidanza (Patent No.: US 8,836,541), in view of Schoan (EP 3118123 A1).
Regarding Claim 6, Fidanza teaches the rotorcraft lighting equipment according to claim 1, wherein each of the lighting modules is configured for emitting light into a predefined spatial sector (Figures 1-2). Fidanza does not explicitly teach in particular into a spatial cone having an opening angle (y) of between 50 and 200. Schoan, in the same field of endeavor, teaches (see Figures 1 and 4A) 
Regarding Claim 7, Fidanza teaches the rotorcraft lighting equipment according to claim 1, wherein each of the lighting devices is configured for emitting light with a strong intensity (col 2, lines 63-65). Fidanza does not explicitly teach the light emitted is white with an intensity of at least 20 kcd. Schoan, in the same field of endeavor, teaches (see Figures 1 and 4A) rotorcraft lighting equipment wherein the emitted light has an intensity of at least 20 kcd ([0015]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the rotorcraft lighting equipment as taught by Fidanza, by using the LED lights with an intensity of at least 20 kcd as taught by Schoan, to provide sufficient illumination to be used as a helicopter headlamp (Schoan, ([0015]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fidanza (Patent No.: US 8,836,541), in view of Schoan (EP 3072819 A1).
Regarding Claim 8, Fidanza teaches the rotorcraft lighting equipment according to claim 1, comprising a lighting device (col 1, lines 16-18). Fidanza does not teach wherein the lighting modules of each lighting device are arranged on a common mounting structure, in particular on a curved surface of the common mounting structure, more particularly on a spherically curved surface of the common mounting structure. Schoan, in the same field of endeavor, teaches (see Figures 2a-2b) rotorcraft lighting equipment comprising the lighting modules mounted on a common curved surface. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the rotorcraft lighting equipment as taught by Fidanza, by mounting the lighting modules on a curved surface as taught by Schoan, to evenly distribute the illumination.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fidanza (Patent No.: US 8,836,541), in view of De Brouwer (EP 3757017 A1).
Regarding Claim 11, Fidanza teaches the rotorcraft lighting equipment according to claim 1, comprising a lighting device (col 1, lines 16-18). Fidanza does not teach wherein one or more or all of the lighting devices comprise(s) another functional device, such as a camera or a laser-light source, arranged among the lighting modules, in particular in a center of the configuration of lighting modules. De Brouwer, in the same field of endeavor, teaches a rotorcraft lighting equipment comprising a lighting module further comprising a laser-light source ([0028]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the rotorcraft lighting equipment as taught by Fidanza by using a laser-light source as taught by De Brouwer, effectively control the direction of the light beam.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fidanza (Patent No.: US 8,836,541), in view of Khawam (Pub. No. US 2019/0241278).
Regarding Claim 12, Fidanza teaches the rotorcraft lighting equipment according to claim 1, wherein the lighting modules are mounted below the rotorcraft (see Figure 1). Fidanza does not teach the lighting modules mounted on the nose or fuselage. Khawam, in the same field of endeavor, teaches rotorcraft lighting equipment wherein the lighting modules are mounted on the right and left portion on the fuselage (see Figures 1a-1c). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the rotorcraft lighting equipment as taught by Fidanza by mounting some of the lighting modules on the right and left portion of the fuselage as taught by Khawam, to prevent the engine from bird strikes (Khawam, [0055]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896